Case 1:16-cv-01051-GBD Document 216

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee wee ew ee ee ee ee ee ee ee ee eee ee xX
ALEXANDER ANDERSON, :

Plaintiff,

-against-

NEW YORK CITY HEALTH AND HOSPITALS
CORPORATION, and ATHENA MOTAL,
Individually and As Executive Director of Social
Services,

Defendants.
ee er er xX

GEORGE B. DANIELS, United States District Judge:

Filed 07/27/21 Page 1lof1

 

16 Civ. 1051 (GBD)

The pretrial conference on July 28, 2021 is adjourned to November 3, 2021 at 9:45 a.m. A

jury trial is set to begin December 6, 2021 at 9:45 a.m.

Dated: July 27, 2021
New York, New York

SO ORDERED.

 

Foi

“DANIELS
ates District Judge

 

 
